Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 20 are pending.  
Claims 1, 6, 11, 16 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein receiving an accounting start packet from an AAA client application, and wherein forwarding the accounting start packet to a first AAA accounting peer, and receiving an accounting update or accounting stop packet from the AAA client application, and wherein selecting a second AAA accounting peer from the set of available accounting peers, in response to a determination of a connection failure with the first AAA accounting peer, and wherein determining whether the received packet is an accounting update packet or an accounting stop packet, and wherein re-marking or re-labeling the accounting update packet, from the AAA client application, as an accounting start packet, and sending the re-marked or re-labeled accounting start packet from the AAA client application to a second AAA accounting peer, in addition to the other limitations in the specific manner as recited in claims 1 - 20.  
  
Claims 2 - 5 are allowed due to allowed base claim 1.  
Claims 7 - 10 are allowed due to allowed base claim 6.  
Claims 12 - 15 are allowed due to allowed base claim 11.  
Claims 17 - 20 are allowed due to allowed base claim 16.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                    5-6-2022Primary Examiner, Art Unit 2452